DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on April 19, 2021 in which claims 1-7, 10-22, and 25-30 are presented for examination.

Election/Restrictions
Claims 8-9, and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1-5 and 7-10, and Sub Species A-B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 19, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Present Application
Application 15/655,769
Claim 1. 

An article of footwear comprising: 
an upper; 









a tensioning grip extending along an outer surface of the upper; 

a release grip extending along the outer surface of the upper and aligned with the tensioning grip; 

and a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state.

Claim 2.

The article of footwear of Claim 1, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.


 An article of footwear comprising:
an upper having a heel portion, an instep portion, and a forefoot portion, the upper including an ankle opening between the heel portion and the instep portion;

a first cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state;

a tightening grip disposed at an outer surface of the upper adjacent to an anterior end of the ankle opening and operable to be moved away from the upper in a first direction to move the first cable in the tightening direction;

a cable lock operable in a locked state to restrict movement of the first cable in the loosening direction and operable in an unlocked state to permit movement of the first cable in the loosening direction; and

a release grip operable to be moved away from the upper in a second direction to move the cable lock from the locked state to the unlocked state, 

the release grip being connected to the cable lock by a release cable separate from the tightening grip and the first cable; and

a sole structure attached to the upper, the sole structure including a midsole and an outsole, the midsole including a cavity, the cable lock being disposed within the cavity.





wherein the midsole includes a cavity, the cable lock being disposed within the cavity.

The article of footwear of Claim 1, wherein (i) the tensioning grip extends from a medial side of the upper to a lateral side of the upper and (ii) the release grip extends along one of the medial side and the lateral side.
Claim 14.
The article of footwear of Claim 1, wherein the release grip extends from a medial side of the upper.
Claim 1. 

An article of footwear comprising: 
an upper; 









a tensioning grip extending along an outer surface of the upper; 

a release grip extending along the outer surface of the upper and aligned with the tensioning grip; 

and a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state.


Claim 2.

The article of footwear of Claim 1, further comprising a cable lock operable both the loosening direction and the tightening direction.




An article of footwear comprising:
an upper having a heel portion, an instep portion, and a forefoot portion, the upper including an ankle opening between the heel portion and the instep portion;

a first cable portion extending along the instep portion and movable in a first tightening direction to move the upper into a tightened state and movable in a first loosening direction to move the upper into a loosened state;

a second cable portion disposed at an outer surface of the upper adjacent to an anterior end of the ankle opening and movable in a second tightening direction to move first cable portion in the first tightening direction and movable in a second loosening direction when the first cable portion is moved in the first loosening direction;

a cable lock operable in a locked state to restrict movement of the first cable portion in the first loosening direction and the second cable portion in the second loosening direction and operable in an unlocked state to permit movement of the first cable portion in the first loosening direction and the second cable portion in the second loosening direction; and

a release grip connected to the cable lock by a release cable independent of the first cable portion and the second cable portion, the release grip operable to be moved away from the upper in a first direction to move the cable lock from the locked state to the unlocked state; and

a sole structure attached to the upper, the sole structure including a midsole and an outsole, the midsole including a cavity, the cable lock being disposed within the cavity.







The article of footwear of Claim 2, wherein the cable lock is disposed within a cavity provided in a sole structure of the article of footwear.
Claim 31.
The article of footwear of Claim 30, wherein the midsole includes a cavity, the cable lock being disposed within the cavity.
Claim 16. 

An article of footwear comprising: 
an upper; 









a tensioning grip including a first width and a first thickness less than the first width, the first width extending along and lying substantially flat against an outer surface of the upper; 








a release grip including a second width and a second thickness less than the second width, the second width extending along and lying substantially flat against the outer surface of the upper; and 

a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state.

Claim 17.
The article of footwear of Claim 16, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.



 An article of footwear comprising:
an upper having a heel portion, an instep portion, and a forefoot portion, the upper including an ankle opening between the heel portion and the instep portion;

a first cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state;

a tightening grip disposed at an outer surface of the upper adjacent to an anterior end of the ankle opening and 

a cable lock operable in a locked state to restrict movement of the first cable in the loosening direction and operable in an unlocked state to permit movement of the first cable in the loosening direction; and

a release grip operable to be moved away from the upper in a second direction to move the cable lock from the locked state to the unlocked state, 

the release grip being connected to the cable lock by a release cable separate from the tightening grip and the first cable; and

a sole structure attached to the upper, the sole structure including a midsole and an outsole, the midsole including a cavity, the cable lock being disposed within the cavity.


Claim 8.
The article of footwear of Claim 7, wherein the midsole includes a cavity, the cable lock being disposed within the cavity.
Claim 29.
The article of footwear of Claim 1, wherein (i) the tensioning grip extends from a medial side of the upper to a lateral side of the upper and (ii) the one of the medial side and the lateral side.

The article of footwear of Claim 1, wherein the release grip extends from a medial side of the upper.
Claim 16. 

An article of footwear comprising: 
an upper; 









a tensioning grip including a first width and a first thickness less than the first width, the first width extending along and lying substantially flat against an outer surface of the upper; 














a release grip including a second width and a second thickness less than the second width, the second width extending along and lying substantially flat against the outer surface of the upper; and 

a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to 

Claim 17.
The article of footwear of Claim 16, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.



An article of footwear comprising:
an upper having a heel portion, an instep portion, and a forefoot portion, the upper including an ankle opening between the heel portion and the instep portion;

a first cable portion extending along the instep portion and movable in a first tightening direction to move the upper into a tightened state and movable in a first loosening direction to move the upper into a loosened state;

a second cable portion disposed at an outer surface of the upper adjacent to an anterior end of the ankle opening and movable in a second tightening direction to move first cable portion in the first tightening direction and movable in a second loosening direction when the first cable portion is moved in the first loosening direction;

a cable lock operable in a locked state to restrict movement of the first cable portion in the first loosening direction and the second cable portion in the second loosening direction and operable in an unlocked state to permit movement of the first cable portion in the first loosening direction and the second cable portion in the second loosening direction; and

a release grip connected to the cable lock by a release cable independent of the first cable portion and the second cable portion, the release grip operable to be moved away from the upper in a first direction to move the cable lock from the locked state to the unlocked state; and

a sole structure attached to the upper, the sole structure including a midsole and an outsole, the midsole including a cavity, the cable lock being disposed within the cavity.


Claim 31.
The article of footwear of Claim 30, wherein the midsole includes a cavity, the cable lock being disposed within the cavity.



Claims 1, 2, 5, 14, 16, 20 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 14, 22 and 31 of copending Application No. 15/655,769. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims in Application No. 15/655,769.
Claim 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/655,769 in view of 5,938,210 by Bernier et al. 
Bernier teaches, a tensioning grip including a first width and a first thickness less than the first width, the first width extending along and lying substantially flat against an outer surface of the upper (54 includes an annotated first width and an annotated first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tightening grip and release grip of claim 1 of copending Application No. 15/655,769 with a tensioning grip that includes a first width and a first thickness less than the first width, the first width extending along and lying substantially flat against an outer surface of the upper and a  release grip that includes a second width and a second thickness less than the second width, the second width extending along and lying substantially flat against the outer surface of the upper as taught by Bernier in order to provide the user with a tightening grip and release grip that provides less bulk on the upper and makes it easier for the wearer to use the grips since the tightening grip and release grip lie substantially flat against the upper.
Claim 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 15/655,769 in view of 5,938,210 by Bernier et al. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a tightening grip and make the release grip of claim 1 of copending Application No. 15/655,769 with a tensioning grip that includes a first width and a first thickness less than the first width, the first width extending along and lying substantially flat against an outer surface of the upper and a  release grip that includes a second width and a second thickness less than the second width, the second width extending along and lying substantially flat against the outer surface of the upper as taught by Bernier in order to provide the user with a tightening grip that is “pulled by the user to release the retractor to pull the straps tightly against the user's foot in the shoe”, Col. 4 ln. 49-51, in which the tightening grip and release grip provide less bulk on the upper and makes it easier for the wearer to use the grips since the tightening grip and release grip lie substantially flat against the upper.


Present Application
Patent 10,368,608
Claim 1. 

An article of footwear comprising: 
an upper; 




a tensioning grip extending along an outer surface of the upper; 


a release grip extending along the outer surface of the upper and aligned with the tensioning grip; and 
a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state.

Claim 2.
The article of footwear of Claim 1, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.


The article of footwear of Claim 2, wherein the cable lock is disposed within a cavity provided in a sole structure of the article of footwear.


An article of footwear comprising: 
an upper having a heel portion, an 
instep portion, and a forefoot portion, the upper including an ankle opening between the heel portion and the instep portion;  

a tensioning grip disposed at 
an outer surface of the upper adjacent to an anterior end of the ankle opening;  
a release grip disposed at the outer surface of the upper;  and 

a tensioning cable operably connected to the tensioning grip and movable in a tightening 
direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state;  

a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state 
permitting movement of the tensioning cable in both the loosening direction and 
the tightening direction;  

wherein the cable lock is disposed within a cavity 










The article of footwear of Claim 2, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is the locked state.

Claim 2.
The article of footwear of claim 1, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable 
lock is the locked state.
Claim 4.
The article of footwear of Claim 3, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

Claim 3.
The article of footwear of claim 2, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state. 

Claim 6.
The article of footwear of Claim 5, wherein the cable lock is disposed at one of a heel portion, an instep portion, or on a tongue of the upper.
Claim 4.
The article of footwear of claim 1, wherein the cable lock is disposed at one of the heel portion, or the instep portion.

Claim 7.
The article of footwear of Claim 2, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length extending from the cable lock and along an instep portion of the upper, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.

Claim 5.
The article of footwear of claim 1, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a 
second length extending from the cable lock and along the instep portion of the upper, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and 
movement of the tensioning cable in the loosening direction causes the first 


The article of footwear of Claim 1, further comprising a first conduit configured to surround a portion of the tensioning cable along a first length, the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the tensioning cable in the tightening direction.
Claim 10.
The article of footwear of claim 9, further comprising a first conduit configured to surround a portion of the tensioning cable along the first 
length, the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the 
tensioning cable in the tightening direction.
Claim 11.
The article of footwear of Claim 10, wherein the first conduit forms a portion of the tensioning grip.
Claim 11.
The article of footwear of claim 10, wherein the first conduit forms a portion of the tensioning grip. 

Claim 12.
The article of footwear of Claim 10, wherein the tensioning grip defines the first conduit and is formed from an elastic material.
Claim 12.
The article of footwear of claim 10, wherein the tensioning grip defines the first conduit and is formed from an elastic material. 

Claim 1. 

An article of footwear comprising: 
an upper; 




a tensioning grip extending along an outer surface of the upper; 






a release grip extending along the outer surface of the upper and aligned with the tensioning grip; and 







Claim 2.
The article of footwear of Claim 1, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

Claim 5.
The article of footwear of Claim 2, wherein the cable lock is disposed within a cavity provided in a sole structure of the article of footwear.

Claim 10.
The article of footwear of Claim 1, further comprising a first conduit configured to surround a portion of the tensioning cable along a first length, the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the tensioning cable in the tightening direction.




An article of footwear comprising: 
an upper having a heel portion, an instep portion, and a forefoot portion;  



a tensioning grip disposed at an outer 
surface of the upper and defining a first conduit extending over the instep portion from a first end on a medial side of the upper to a second end on a lateral side of the upper;  and 







a tensioning cable disposed within the first 
conduit and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state, 

the tensioning cable including a smaller cross-sectional area than a cross-sectional area of the first conduit and operable to bunch within the 
first conduit following movement of the tensioning cable into the tightened 
state;  

a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state 
permitting movement of the tensioning cable in both the loosening direction and 
the tightening direction;  



wherein the cable lock is disposed within a cavity 
provided in a sole structure of the article of footwear.



wherein (i) the tensioning grip extends from a medial side of the upper to a lateral side of the upper and (ii) the release grip extends along one of the medial side and the lateral side.



The article of footwear of Claim 10, wherein the tensioning grip defines the first conduit and is formed from an elastic material.
Claim 15.
The article of footwear of claim 13, wherein the tensioning grip is formed of an elastic material.
Claim 3.
The article of footwear of Claim 2, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is the locked state.
Claim 17.
The article of footwear of claim 13, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable 
lock is the locked state.
Claim 6.
The article of footwear of Claim 5, wherein the cable lock is disposed at one of a heel portion, an instep portion, or on a tongue of the upper.
Claim 18.
The article of footwear of claim 13, wherein the cable lock is disposed at one of the heel portion, or the instep portion.
Claim 16.

An article of footwear comprising: 
an upper; 




a tensioning grip including a first width and a first thickness less than the first width, the first width extending along and lying substantially flat against an outer surface of the upper; 

a release grip including a second width and a second thickness less than the second width, the second width extending along and lying substantially flat against the outer surface of the upper; and 

a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning 

Claim 17.
The article of footwear of Claim 16, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

Claim 20.
The article of footwear of Claim 17, wherein the cable lock is disposed within a cavity provided in a sole structure of the article of footwear.


An article of footwear comprising: 
an upper having a heel portion, an 
instep portion, and a forefoot portion, the upper including an ankle opening between the heel portion and the instep portion;  

a tensioning grip disposed at 
an outer surface of the upper adjacent to an anterior end of the ankle opening;  


a release grip disposed at the outer surface of the upper;  and 




a tensioning cable operably connected to the tensioning grip and movable in a tightening 



a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state 
permitting movement of the tensioning cable in both the loosening direction and 
the tightening direction;  


wherein the cable lock is disposed within a cavity 
provided in a sole structure of the article of footwear.



The article of footwear of Claim 17, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is the locked state.
Claim 2.
The article of footwear of claim 1, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable 
lock is the locked state.
Claim 19.
The article of footwear of Claim 18, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 3.
The article of footwear of claim 2, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 21.
The article of footwear of Claim 20, wherein the cable lock is disposed at one of a heel portion, an instep portion, or on a tongue of the upper.
Claim 4.
The article of footwear of claim 1, wherein the cable lock is disposed at one of the heel portion, or the instep portion.
Claim 22.
The article of footwear of Claim 17, wherein the tensioning cable includes a 

The article of footwear of claim 1, wherein the tensioning cable includes a first length 
second length extending from the cable lock and along the instep portion of the upper, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and 
movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.

The article of footwear of Claim 16, further comprising a first conduit configured to surround a portion of the tensioning cable along a first length, the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the tensioning cable in the tightening direction.
Claim 10.
The article of footwear of claim 9, further comprising a first conduit configured to surround a portion of the tensioning cable along the first 
length, the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the 
tensioning cable in the tightening direction. 

Claim 26.
The article of footwear of Claim 25, wherein the first conduit forms a portion of the tensioning grip.
Claim 11.
The article of footwear of claim 10, wherein the first conduit forms a portion of the tensioning grip.

Claim 27.
The article of footwear of Claim 25, wherein the tensioning grip defines the first conduit and is formed from an elastic material.
Claim 12.
The article of footwear of claim 10, wherein the tensioning grip defines the first conduit and is formed from an elastic material.
Claim 16.

An article of footwear comprising: 
an upper; 



a tensioning grip including a first width and a first thickness less than the first width, the first width extending along and 

a release grip including a second width and a second thickness less than the second width, the second width extending along and lying substantially flat against the outer surface of the upper; and 

a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state.



Claim 17.
The article of footwear of Claim 16, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.


Claim 20.
The article of footwear of Claim 17, wherein the cable lock is disposed within a cavity provided in a sole structure of the article of footwear.

Claim 25.
The article of footwear of Claim 16, further comprising a first conduit configured to surround a portion of the tensioning cable along a first length, the first conduit defining an inner diameter that is greater than an outer diameter of 



An article of footwear comprising: 
an upper having a heel portion, an instep portion, and a forefoot portion;  


a tensioning grip disposed at an outer 
surface of the upper and defining a first conduit extending over the instep portion 






a tensioning cable disposed within the first 
conduit and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state, 

the tensioning cable including a smaller cross-sectional area than a cross-sectional area of the first conduit and operable to bunch within the 
first conduit following movement of the tensioning cable into the tightened 
state;  
a cable lock operable between a locked state restricting movement of 
the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction;  


wherein the cable lock is disposed within a cavity 
provided in a sole structure of the article of footwear.

Claim 16.
The article of footwear of claim 15, wherein the tensioning grip lies substantially flat against the upper in a relaxed state, the tensioning grip being biased into the relaxed state by the elastic material.

The article of footwear of Claim 16, wherein (i) the tensioning grip extends from a medial side of the upper to a lateral side of the upper and (ii) the release grip extends along one of the medial side and the lateral side.
Claim 14.
The article of footwear of claim 13, further comprising a loosening grip located along one of the medial side of the upper and the lateral side of the upper.
Claim 18.
The article of footwear of Claim 17, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is the locked state.
Claim 17.
The article of footwear of claim 13, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable 
lock is the locked state.
Claim 21.
The article of footwear of Claim 20, wherein the cable lock is disposed at one of a heel portion, an instep portion, or on a tongue of the upper.
Claim 18.
The article of footwear of claim 13, wherein the cable lock is disposed at one of the heel portion, or the instep portion.


Claims 1-7, 10-12, 14, 16-22, 25-27 and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, and 10-18 of U.S. Patent No. 10,368,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims in U.S. Patent No. 10,368,608.

Claim 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 368,608 in view of 5,938,210 by Bernier et al. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tightening grip and release grip of claim 1 of U.S. Patent No. 10,368,608 with a tensioning grip that includes a first width and a first thickness less than the first width, the first width extending along and lying substantially flat against an outer surface of the upper and a  release grip that includes a second width and a second thickness less than the second width, the second width extending along and lying substantially flat against the outer surface of the upper as taught by Bernier in order to provide the user with a tightening grip and release grip that provides less bulk on the upper and makes it easier for the wearer to use the grips since the tightening grip and release grip lie substantially flat against the upper.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10, 368,608 in view of 5,938,210 by Bernier et al. 
Bernier teaches, a release grip including a second width and a second thickness less than the second width, the second width extending along and lying substantially flat against the outer surface of the upper (18 grip includes an annotated second width and an annotated second thickness less than the annotated second width, the annotated second width extending along and lying substantially flat against the outer surface of 14, figures 1 and 2, Col. 5 ln. 50-57, Abstract, annotated figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the release grip of U.S. Patent No. 10, 368,608 with a release grip that includes a second width and a second thickness less than the second width, the second width extending along and lying substantially flat against the outer surface of the upper as taught by Bernier in order to provide the user with a release grip that provides less bulk on the upper and makes it easier for the wearer to use the grips since the release grip lie substantially flat against the upper.
Present Application
Patent 10, 463,102
Claim 1. 
An article of footwear comprising: 
an upper; 

a tensioning grip extending along an outer surface of the upper; 
a release grip extending along the outer surface of the upper and aligned with the tensioning grip; and 
a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state.

Claim 10. 
The article of footwear of Claim 1, further comprising a first conduit configured to surround a portion of the tensioning cable along a first length, the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the tensioning cable in the tightening direction.

Claim 2.
The article of footwear of Claim 1, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.


An article of footwear comprising:
 an upper including an ankle opening 
and an instep portion forward of the ankle opening;  


a tensioning grip disposed at an outer surface of the upper;  





a tensioning cable extending over the instep 
portion from a medial side of the upper to a lateral side of the upper, the tensioning cable coupled with the tensioning grip and operable to move the upper into one of a tightened state and a loosened state, the tensioning cable movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state;  


a first conduit including an inner diameter that is greater than an outer diameter of the tensioning cable and receiving a portion of the tensioning cable therein at the instep portion, the first conduit operable to accommodate 
bunching by the tensioning cable following movement of the tensioning cable in 
one of the tightening direction and the loosening direction;  and 




a cable lock disposed within a sole structure of the article of footwear and operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.






lock is in the locked state. 

The article of footwear of Claim 3, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 4.
The article of footwear of claim 3, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 5.
The article of footwear of Claim 2, wherein the cable lock is disposed within a cavity provided in a sole structure of the article of footwear.
Claim 5.
The article of footwear of claim 1, wherein the sole structure includes a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.
Claim 7.
The article of footwear of Claim 2, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length extending from the cable lock and along an instep portion of the upper, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.

Claim 6.
The article of footwear of claim 1, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a 
second length between the cable lock and a loosening grip, wherein movement of 
the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.

Claim 11.
The article of footwear of Claim 10, wherein the first conduit forms a portion of the tensioning grip.
Claim 13.
The article of footwear of claim 1, wherein the first conduit forms a portion of the tensioning grip.
Claim 12.
The article of footwear of Claim 10, wherein the tensioning grip defines the 

The article of footwear of claim 1, wherein the first conduit is formed from an elastic fabric material. 


An article of footwear comprising: 
an upper; 

a tensioning grip extending along an outer surface of the upper; 

a release grip extending along the outer surface of the upper and aligned with the tensioning grip; and 
a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state.
Claim 10.
The article of footwear of Claim 1, further comprising a first conduit configured to surround a portion of the tensioning cable along a first length, the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the tensioning cable in the tightening direction.

Claim 2.





An article of footwear comprising: 
an upper including an ankle opening 
and an instep portion forward of the ankle opening;  









a tensioning cable extending over the instep portion from a medial side of the upper to a lateral side of the upper and movable in a tightening direction to move the upper into 
a tightened state and movable in a loosening direction to move the upper into a 
loosened state;  




a first conduit operable to receive a length of the tensioning cable therein at the instep portion following movement of the tensioning cable 
in one of the tightening direction and the loosening direction to accommodate 
bunching by the tensioning cable, the length of the tensioning cable received within the first conduit following movement of the tensioning cable in the one of the tightening direction and the loosening direction being greater than a 
length of the first conduit;  and 




of the article of footwear and operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening 
direction and the tightening direction.

The article of footwear of Claim 2, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is the locked state.

Claim 17. 
The article of footwear of claim 15, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable 
lock is the locked state.
Claim 4.
The article of footwear of Claim 3, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 18.
The article of footwear of claim 17, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 5.
The article of footwear of Claim 2, wherein the cable lock is disposed within a cavity provided in a sole structure of the article of footwear.
Claim 19.
The article of footwear of claim 15, wherein the sole structure includes a midsole and an outsole defining a cavity therebetween, the cable 
lock being received within the cavity.

Claim 7.
The article of footwear of Claim 2, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length extending from the cable lock and along an instep portion of the upper, wherein 

The article of footwear of claim 15, wherein the tensioning cable includes a first length between the cable lock and a tensioning grip and a 
second length between the cable lock and a loosening grip, wherein movement of 


The article of footwear of Claim 10, wherein the first conduit forms a portion of the tensioning grip.
Claim 25. 
The article of footwear of claim 15, wherein the first conduit forms a portion of a tensioning grip disposed at an outer surface of the upper.
Claim 12.
The article of footwear of Claim 10, wherein the tensioning grip defines the first conduit and is formed from an elastic material.
Claim 26.
The article of footwear of claim 15, the first conduit is formed from an elastic fabric material.


Claim 16.
An article of footwear comprising: 
an upper; 

a tensioning grip including a first width and a first thickness less than the first width, the first width extending along and lying substantially flat against an outer surface of the upper; 
a release grip including a second width and a second thickness less than the second width, the second width extending along and lying substantially flat against the outer surface of the upper; and 
a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to 

Claim 25.
The article of footwear of Claim 16, further comprising a first conduit configured to surround a portion of the tensioning cable along a first length, the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the tensioning cable in the tightening direction.
Claim 17.
The article of footwear of Claim 16, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

An article of footwear comprising: 

an upper including an ankle opening and an instep portion forward of the ankle opening;  

a tensioning grip disposed at an outer surface of the upper;  









a tensioning cable extending over the instep 
portion from a medial side of the upper to a lateral side of the upper, the tensioning cable coupled with the tensioning grip and operable to move the 
movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state;  


a first conduit including an inner diameter that is greater than an outer diameter of the tensioning cable and receiving a portion of the tensioning 
cable therein at the instep portion, the first conduit operable to accommodate bunching by the tensioning cable following movement of the tensioning cable in one of the tightening direction and the loosening direction;  and 



a cable lock disposed within a sole structure of the article of footwear and operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

Claim 18.
The article of footwear of Claim 17, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is the locked state.

Claim 19.


Claim 3.
The article of footwear of claim 2, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state. 

Claim 4.

tensioning cable in the locked state to restrict movement of the tensioning 
cable in the tightening direction when the cable lock is in the locked state.

The article of footwear of Claim 17, wherein the cable lock is disposed within a cavity provided in a sole structure of the article of footwear.
Claim 5.
The article of footwear of claim 1, wherein the sole structure includes a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.
Claim 22.
The article of footwear of Claim 17, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length extending from the cable lock and along an instep portion of the upper, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.
Claim 6.
The article of footwear of claim 1, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a 
second length between the cable lock and a loosening grip, wherein movement of 
the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.

 Claim 26.
The article of footwear of Claim 25, wherein the first conduit forms a portion of the tensioning grip.
Claim 13.
The article of footwear of claim 1, wherein the first conduit forms a portion of the tensioning grip.
Claim 27.
The article of footwear of Claim 25, wherein the tensioning grip defines the first conduit and is formed from an elastic material.
Claim 14.
The article of footwear of claim 1, wherein the first conduit is formed from an elastic fabric material. 

Claim 16.
An article of footwear comprising: 

a tensioning grip including a first width and a first thickness less than the first width, the first width extending along and lying substantially flat against an outer surface of the upper; 
a release grip including a second width and a second thickness less than the second width, the second width extending along and lying substantially flat against the outer surface of the upper; and 
a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state.
Claim 25.
The article of footwear of Claim 16, further comprising a first conduit configured to surround a portion of the tensioning cable along a first length, the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the tensioning cable in the tightening direction.

Claim 17.
The article of footwear of Claim 16, further comprising a cable lock operable between a locked state restricting 



An article of footwear comprising: 
including an ankle opening 
and an instep portion forward of the ankle opening;  










a tensioning cable extending over the instep portion from a medial side of the upper to a lateral side of the upper and movable in a tightening direction to move the upper into 
a tightened state and movable in a loosening direction to move the upper into a 
loosened state;  



a first conduit operable to receive a length of the tensioning cable therein at the instep portion following movement of the tensioning cable 
in one of the tightening direction and the loosening direction to accommodate 
bunching by the tensioning cable, the length of the tensioning cable received within the first conduit following movement of the tensioning cable in the one of the tightening direction and the loosening direction being greater than a 
length of the first conduit;  and 



a cable lock disposed within a sole structure 
of the article of footwear and operable between a locked state restricting movement of the tensioning cable in the 

The article of footwear of Claim 17, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is the locked state.

Claim 17. 
The article of footwear of claim 15, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable 
lock is the locked state.
Claim 19.
The article of footwear of Claim 18, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 18.
The article of footwear of claim 17, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 20.
The article of footwear of Claim 17, wherein the cable lock is disposed within a cavity provided in a sole structure of the article of footwear.
Claim 19.
The article of footwear of claim 15, wherein the sole structure includes a midsole and an outsole defining a cavity therebetween, the cable 
lock being received within the cavity.

Claim 22.
The article of footwear of Claim 17, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length extending from the cable lock and along an instep portion of the upper, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the 

The article of footwear of claim 15, wherein the tensioning cable includes a first length between the cable lock and a tensioning grip and a 
second length between the cable lock and a loosening grip, wherein movement of 
the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the 

The article of footwear of Claim 25, wherein the first conduit forms a portion of the tensioning grip.
Claim 25. 
The article of footwear of claim 15, wherein the first conduit forms a portion of a tensioning grip disposed at an outer surface of the upper.

Claim 27.The article of footwear of Claim 25, wherein the tensioning grip defines the first conduit and is formed from an elastic material.


Claim 26.
The article of footwear of claim 15, the first conduit is formed from an elastic fabric material.





Claims 1-5, 7, 10-12, 16-20, 22 and 25-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-6, 13-15, 17-20 and 25-26 of U.S. Patent No. 10,463,102. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims in U.S. Patent No. 10,436,102.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,436,102 in view of 5,938,210 by Bernier et al. 
Bernier teaches, a release grip extending along the outer surface of the upper and aligned with the tensioning grip (18 extends along the outer surface of the upper and is aligned with 54, figures 1 and 2, Col. 5 ln. 50-57, Abstract,).
.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,436,102 in view of 5,938,210 by Bernier et al.
Bernier teaches, tensioning grip extending along an outer surface of the upper (54 54 extends along an outer surface of 14, figures 1 and 2, Col. 4 ln. 35-51, Abstract, annotated figure 2); a release grip extending along the outer surface of the upper and aligned with the tensioning grip; a release grip extending along the outer surface of the upper and aligned with the tensioning grip (18 extends along the outer surface of the upper and is aligned with 54, figures 1 and 2, Col. 5 ln. 50-57, Abstract,).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide U.S. Patent No. 10,436,102 with tensioning grip and a release grip each extending along the outer surface of the upper,  as taught by Bernier in order to provide the user with a tensioning grip that is “pulled by the user to release the retractor to pull the straps tightly against the user's foot in the shoe”, Col. 4 ln. 49-51, and a release grip that allows the user to easily remove the footwear from their foot, since by pulling on the straps the wearers loosens the shoe, see Abstract.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,436,102  in view of 5,938,210 by Bernier et al. 
Bernier teaches, a tensioning grip including a first width and a first thickness less than the first width, the first width extending along and lying substantially flat against an outer surface of the upper (54 includes an annotated first width and an annotated first thickness less than the annotated first width, the annotated first width extending along and lying substantially flat against an outer surface of 14, figures 1 and 2, Col. 4 ln. 35-51, Abstract, annotated figure 2); a release grip including a second width and a second thickness less than the second width, the second width extending along and lying substantially flat against the outer surface of the upper (18 grip includes an annotated second width and an annotated second thickness less than the annotated second width, the annotated second width extending along and lying substantially flat against the outer surface of 14, figures 1 and 2, Col. 5 ln. 50-57, Abstract, annotated figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tightening grip and release grip of claim 1 of U.S. Patent No. 10,436,102 with a tensioning grip that includes a first width and a first thickness less than the first width, the first width extending along and lying substantially flat against an outer surface of the upper and a  release grip that includes a second width and a second thickness less than the second width, the second width extending along and lying substantially flat against the outer surface of the upper as taught by Bernier in order to provide the user with a tightening grip and release grip .
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,436,102  in view of 5,938,210 by Bernier et al. 
Bernier teaches, a tensioning grip including a first width and a first thickness less than the first width, the first width extending along and lying substantially flat against an outer surface of the upper (54 includes an annotated first width and an annotated first thickness less than the annotated first width, the annotated first width extending along and lying substantially flat against an outer surface of 14, figures 1 and 2, Col. 4 ln. 35-51, Abstract, annotated figure 2); a release grip including a second width and a second thickness less than the second width, the second width extending along and lying substantially flat against the outer surface of the upper (18 grip includes an annotated second width and an annotated second thickness less than the annotated second width, the annotated second width extending along and lying substantially flat against the outer surface of 14, figures 1 and 2, Col. 5 ln. 50-57, Abstract, annotated figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tightening grip and release grip of claim 1 of U.S. Patent No. 10,436,102 with a tensioning grip that includes a first width and a first thickness less than the first width, the first width extending along and lying substantially flat against an outer surface of the upper and a  release grip that includes a second width and a second thickness less than the second width, the second width extending along and lying substantially flat against the outer surface of the upper .

Drawings
The drawings are objected to because of the below:
Figure 68 contain more than one figure within the figure number 68. Each Figure should be labeled with a separate figure number (see 37 C.F.R. 1.84(u) or be provided with connecting lead lines or brackets to show how the parts are interconnected. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “the instep portion of the upper”, there is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “wherein the cable lock is disposed at one of a heel portion, an instep portion, or on a tongue of the upper”, which is indefinite since claim 20 recites that “the cable lock is disposed within a cavity provided in a sole structure of the article of footwear”, therefore it is unclear as to how the cable lock can be both provided in a sole structure (as required by claim 20) and also disposed at an instep portion or on a tongue of the upper. Clarification is needed. 

All dependent claims are rejected for depending from a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (2007/0240334).
Regarding claim 1, Johnson teaches, an article of footwear (110, figures 1, 2 and 4) comprising: an upper (112, figure 1, [0042] ); a tensioning grip disposed at an outer surface of the upper (154 is disposed at an outer surface of 112, figures 1 and 2, [0045], [0046]); a release grip extending along the outer surface of the upper and aligned with the tensioning grip (156, figures 1 and 2, [0045], [0046]); and a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the loosening grip is pulled away from the upper to move the upper into a loosened state (136/137/164 are connected to 154 and movable in a tightening direction when 154 is pulled away from 112 to move 112 
Regarding claim 2, Johnson teaches, further comprising a cable lock (258, best shown in figure 4, see also figure 5, [0047], note: “tightening mechanism 258 functions and is constructed in a similar fashion to the first embodiment of tightening mechanism 158…This second form of tightening mechanism functions in a similar fashion to the first form of tightening mechanism, only the configuration of the components is changed”, [0047], see also [0046]) operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction (258 is operable between a locked state restricting movement of 136/137/164 in the loosening direction and an unlocked state permitting movement of 136/137/154 in both the loosening direction and the tightening direction, [0047], [0045], [0046]).
Regarding claim 3, Johnson teaches, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is the locked state (258 permits movement of 136/137/164 in the tightening direction when 258 is the locked state, [0047], figures 4 and 5).
Regarding claim 4, Johnson teaches, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (258 engages 136/137 of 136/137/164 in the locked state to restrict movement of 136/137 of 136/137/164 in the tightening direction when 258 is in the locked state, [0047], figures 4 and 5).

Regarding claim 6, Johnson teaches, wherein the cable lock is disposed at one of the heel portion, the instep portion, or on a tongue of the upper (258 is disposed at 118, figures 1, 2 and 4).
Regarding claim 7, Johnson teaches, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length extending from the cable lock and along the instep portion of the upper (136/137/164 includes 164 between 258 and 154 and 136/137 extending from 258 and along the instep portion of 112, annotated figure 5, [0047], note: “tightening mechanism 258 functions and is constructed in a similar fashion to the first embodiment of tightening mechanism 158…This second form of tightening mechanism functions in a similar fashion to the first form of tightening mechanism, only the configuration of the components is changed”, [0047], see also [0046]), wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase (movement of 136/137/164 in the tightening direction causes 164 to increase and 136/137 to 
Regarding claim 10, Johnson teaches, further comprising a first conduit configured to surround a portion of the tensioning cable along a first length, the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the tensioning cable in the tightening direction (152 configured to surround a portion of 164 of 136/137/164 along a first length and 152 defines an inner diameter that is greater than an outer diameter of 136/137/164 which would be operable to accommodate bunching by 164 of 136/137/164 when the first length increases following movement of 136/137/164 in the tightening direction, [0045], [0046], [0047], figure 2).
Claims 1, 13-14, 16-22, 25, 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernier et al. (5,839,210)[Bernier].
Regarding claim 1, Bernier teaches, an article of footwear (10, figures 1 and 2) comprising: an upper (14, Col. 3 ln. 13-21, figure 1); a tensioning grip disposed at an outer surface of the upper (54 is disposed at an outer surface of 14, figures 1 and 2, Col. 4 ln. 35-51, Abstract); a release grip extending along the outer surface of the upper and aligned with the tensioning grip (18 extend along the outer surface of 14 and are 
Regarding claim 13, Bernier teaches, wherein the tensioning grip includes a first width and a first thickness (annotated figure 2) and the release grip includes a second width and a second thickness (annotated figure 2), the first width being substantially equal to the second width and the first thickness being substantially equal to the second thickness (as shown in annotated figure 2, the first width is substantially equal to the second width and the first thickness is substantially equal to the second thickness).
Regarding claim 14, Bernier teaches, wherein (i) the tensioning grip extends from a medial side of the upper to a lateral side of the upper (54 extends from a medial side of 14 to a lateral side of 14, figures 1 and 2) and (ii) the release grip extends along one of the medial side and the lateral side (18 extends along the medial and lateral side, figures 1 and 2).
Regarding claim 16, Bernier teaches, an article of footwear (10, figures 1 and 2) comprising: an upper (14, Col. 3 ln. 13-21, figure 1); a tensioning grip including a first width and a first thickness less than the first width, the first width extending along and 
Regarding claim 17, Bernier teaches, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction (“the retractor 28 has two stable states: a charged state and an uncharged state.  In the charged state the retractor relaxes the 
Regarding claim 18, Bernier teaches, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is the locked state (28 permits movement of the tensioning cable in the tightening direction when 28 is the locked state, Col. 5-6 ln. 19-21).
Regarding claim 19, Bernier teaches, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (28 engages the 56/26 in the locked state to restrict movement of 56/26 in the tightening direction when 28 is in the locked state, Col. 3 ln. 54-64, Col. 5-6 ln. 50-21 and Col. 6 ln. 27-36).
Regarding claim 20, Bernier teaches, wherein the cable lock is disposed within a cavity provided in a sole structure of the article of footwear (28 is disposed within a cavity provided in a sole structure of 10, figure 3, Col. 4 ln. 52-58).
Regarding claim 21, Bernier teaches, wherein the cable lock is disposed at one of a heel portion, an instep portion, or on a tongue of the upper (28 is disposed at a heel 
Regarding claim 22, Bernier teaches, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length extending from the cable lock and along an instep portion of the upper, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase (56/26 includes 56 between 28 and 54 and 26 extending from 28 and along an instep portion of 14, movement of 56/26 in the tightening direction causes the 56 to increase and 26 to decrease, and movement of the tensioning cable in the loosening direction causes 56 to decrease and 26 to increase, figure 2, Col. 3 ln. 51-64, Col. 4 ln. 46-51, Col. 5-6 ln. 50-21 and Col. 6 ln. 27-36).
Regarding claim 25, Bernier teaches, further comprising a first conduit configured to surround a portion of the tensioning cable along a first length, the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the tensioning cable in the tightening direction (68 is configured to surround a portion of 26 of 56/26 along a first length (see figure 9), 68 defines an inner diameter that is greater than an outer diameter of 26 of 56/26 and would be operable to accommodate bunching by 26 of 56/26 when the first length increases 
Regarding claim 28, Bernier teaches, wherein the tensioning grip is spaced apart from the release grip by a portion of the upper (54 is spaced apart from 18 by a portion of 14, figure 2).
Regarding claim 29, Bernier teaches, wherein (i) the tensioning grip extends from a medial side of the upper to a lateral side of the upper (54 extends from a medial side of 14 to a lateral side of 14, figures 1 and 2) and (ii) the release grip extends along one of the medial side and the lateral side (18 extends along the medial and lateral side, figures 1 and 2).














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2005/0210706) in view of Karabed et al. (5,535,531 )[Karabed].
Regarding claim 11, Johnson teaches, the first conduit (152, [0045], figure 2) the tensioning grip (154, [0046], [0048], figure 2).

Karabed teaches, a first conduit forms a portion of a tensioning grip (121 forms a portion of a tensioning grip, Col. 5-6 In. 55-3, figures 13a, 13b and 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to made the first conduit 152 of Johnson form a portion of the tensioning grip 154 of Johnson as taught by Karabed; in order to provide the user with a tensioning grip that “make[s] holding and pulling of lace 61 significantly easier”, Col. 6 In. 2-3.
Regarding claim 12, the combined references teach, wherein the tensioning grip defines the first conduit and is formed from an elastic material (with the addition of Karabed’s 121 as combined above, 154 of Johnson defines the first conduit and is formed from an elastic material, Karabed, “this piece is made of a resiliently flexible material like some plastics, and it can be moved from its uncompressed condition shown in FIG. 13a into a compressed condition shown in FIG. 13b. Piece 121 returns to its natural shape whenever released. Slits 127 are helpful in threading the lace”, Col. 5 In. 59-62, see also Col. 5-6 In. 55-3).
Claims 1, 15-16 and 25-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cabanis (2009/0100717) in view of Karabed et al. (5,535,531 )[Karabed].
Regarding claim 1, Cabanis teaches, an article of footwear (1, figures 1 and 2) comprising: an upper (3, [0046], figures 1 and 2); a release grip extending along the outer surface of the upper and aligned with the grip (61 extends along the outer surface 
While Cabanis teaches a tension ends 62 and 56, see [0068] and [0066], figures 2-4, Cabanis fails to teach, a tensioning grip extending along an outer surface of the upper.
Karabed teaches, a tensioning grip extending along an outer surface of the upper (121 extends along an outer surface of the upper, Col. 5 In. 55-58 and Col. 5-6 In. 64-3, figures 13a, 13b and 14, see Col. 1-2 ln. 62-16 regarding the upper).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to added to the tension ends 62 and 56 of Johnson the tensioning grip as taught by Karabed; in order to provide a the tensioning grip that would “make holding and pulling of lace 61 significantly easier”, Col. 6 In. 2-3.
The combined references teach, a release grip  aligned with the tensioning grip (as combined above, with the addition of 121 of Karabed, 61 of Cabanis is aligned with 121 of Karabed) and a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state (with the addition of the tensioning grip 121 of 
Regarding claim 15, the combined references teach, wherein the tensioning grip extends along an instep region of the upper (as disclosed in Cabanis, “an upper could be envisioned to have only a lower portion, i.e., the boot thereby having a low upper”, [0041], therefore, with a low upper, the ends 62 and 56 would be expected to extend along the instep region, in which, the added tensioning grip of 121 of Karabed, would extend along an instep region of the upper, Examiner notes: the term “region” is very broad and merely means “any large, indefinite, and continuous part of a surface or space”, see NPL definition of region).

Regarding claim 16, Cabanis teaches, an article of footwear (1, figures 1 and 2) comprising: an upper (3, [0046], figures 1 and 2); a release grip including a second width and a second thickness less than the second width, the second width extending along and lying substantially flat against the outer surface of the upper (61 grip includes an second width and a second thickness less than second width as shown in figure 2, the second width extending along and lying substantially flat against the outer surface of 3, figures 2-4, [0068]); and a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the loosening grip is pulled away from the upper to move the upper into a loosened state (32 is operably connected to 61 and operable to be movable in a 
While Cabanis teaches a tension ends 62 and 56, see [0068] and [0066], figures 2-4, Cabanis fails to teach, a tensioning grip including a first width and a first thickness less than the first width, the first width extending along and lying substantially flat against an outer surface of the upper.
Karabed teaches, a tensioning grip including a first width and a first thickness less than the first width, the first width extending along and lying substantially flat against an outer surface of the upper (121 including a first width and a first thickness less than the first width, as shown in annotated figure 13a, the first width extending along and lying substantially flat against an outer surface of the upper, Col. 5 In. 55-58 and Col. 5-6 In. 64-3, figures 13a, 13b and 14, see Col. 1-2 ln. 62-16 regarding the upper, here, since 121 are resiliently flexible, the first width of 121 is operable to extend along and lie substantially flat against the outer surface of the upper).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to added to the tension ends 62 and 56 of Johnson the tensioning grip as taught by Karabed; in order to provide a the tensioning grip that would “make holding and pulling of lace 61 significantly easier”, Col. 6 In. 2-3.

The combined references teach, a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state (with the addition of the 
Regarding claim 25, the combined references teach, further comprising a first conduit configured to surround a portion of the tensioning cable along a first length (with the addition of 121 of Karabed, 121 surrounds a portion of 32 of Cabanis along a first length (see Karabed, figure 14, which shows 121 surrounding a portion of the lace)), the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the tensioning cable in the tightening direction (with the addition of 121 of Karabed as combined above, 121 of Karabed defines an inner diameter that is greater than an outer diameter of 32 of Cabanis and is operable to accommodate bunching by 32 of Cabanis following movement of 32 of Cabanis in one of the tightening direction and the loosening direction, Col. 5-6 In. 55-3, figures 13a, 13b and 14).
Regarding claim 26, the combined references teach, wherein the first conduit forms a portion of the tensioning grip (as combined above, with the addition of Karabed’s 121, the first conduit of 121 forms a portion of 121, see Karabed as shown in figures 13a, 13b and 14).
Regarding claim 27, the combined references teach, wherein the tensioning grip defines the first conduit and is formed from an elastic material (as combined above, with the addition of Karabed’s 121, 121 defines the first conduit and is formed from an elastic material, “this piece is made of a resiliently flexible material like some plastics, and it 
Regarding claim 29, the combined references teach, wherein (i) the tensioning grip extends from a medial side of the upper to a lateral side of the upper (as combined above, with the addition of 121 of Karabed, 121 of Karabed extends from a medial side of 14 of Cabanis to a lateral side of 14 of Cabanis, (see Karabed, figure 14, which shows 121 extending from a medial side to a lateral side of the upper, Examiner notes: the upper of Karabed is disclosed in Col. 1-2 ln. 62-16) and (ii) the release grip extends along one of the medial side and the lateral side (61 of Cabanis extends along one of the medial side and the lateral side, [0070], figures 2-4).
Regarding claim 30, the combined references teach, wherein the tensioning grip extends along an instep region of the upper (as disclosed in Cabanis, “an upper could be envisioned to have only a lower portion, i.e., the boot thereby having a low upper”, [0041], therefore, with a low upper, the ends 62 and 56 would be expected to extend along the instep region, in which, the added tensioning grip of 121 of Karabed, would extend along an instep region of the upper, Examiner notes: the term “region” is very broad and merely means “any large, indefinite, and continuous part of a surface or space”, see NPL definition of region).

    PNG
    media_image1.png
    447
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    398
    388
    media_image2.png
    Greyscale













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. 7,818,899 by Dinndorf which discloses an instep member and a tensioning system with a locking mechanism “used to lock the lace sections in a tightened position or release the laces to permit removal of the user's foot”, Col. 1 ln. 60-63.

b. 2014/0259783 by Dinndorf, which discloses a footwear tensioning and release system.
c. 2013/0318820 by Kishino, which discloses a tensioning member and a release member. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732